 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDJOSEPH C. BEDINI AND ERNIE BEDINI, APARTNERSHIP,D/B/A BEDiNIBROTHERSandWAREHOUSE UNION, LOCAL 12, INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA, AFL 1CHINA DRY GOODS COMPANY, INC.andWAREHOUSE UNION, LOCAL 12,INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMANAND HELPERSOF AMERICA, AFL 1COAST DAKOTAFLOUR COMPANYandWAREHOUSE UNION, LOCAL 12,INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMENAND HELPERSOF AMERICA, AFL.1Cases Nos. 20-RC-1010, 20-RC-1013, and20-RC-1014.March 2, 1951Decision and Direction of ElectionsUpon separate petitions duly filed, a consolidated hearing was heldbefore Benjamin B. Law, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed .2Upon the entire record in this case, the Board finds :Section A (Case No. 20-RC-1010)1.The Employer, Bedini, is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.33.On May 18, 1950, the first petition herein way filed.- On May 23,1950, the Intervenor and Bedini entered into a collective bargainingagreement covering the employees involved herein.An amendedpetition was filed on June 22, 1950.The Intervenor contends that thecontract bars an election at this time.However, as the original peti-tion was filed before the execution of the contract and as the amendedpetition made only minor changes in the unit requested, we find thatthe contract is not a bar 4 Accordingly, we find that a questionaffecting commerce exists concerning the representation of employeesof the Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.1 The Employer's name appears as amendedat thehearing.2 The hearingofficer referredto theBoard thePetitioner'smotion in Case No 20-RC-1013 to incorporate in thisproceedingrelevantportionsof the recordinPurity Stores, Ltd.,93 NLRB No23The Board has taken official notice of the proceedings in the latter case,and has considered the evidence and argument therein tothe extentthat it is relevantto this proceeding3At the hearing, Local 6,International Longshoremen's and Warehousemen'sUnionwas permittedto intervene with respectto all three cases involved in this proceeding.*General ElectricCompany,74 NLRB 415.93 NLRB No. 82. BEDINI BROTHERS6114.The Petitioner seeks a unit of all employees at the San Francisco,California, plant of the Employer, excluding office and clerical em-ployees, truck drivers, guards, and supervisors.The Intervenorcontends that the only appropriate unit is a multiple-employer unit.Although Bedini, since 1947, has adopted the master contractswhich have been executed between the Distributors Association of -Northern California and the Intervenor, the record shows that Bediniis not now, and has never been, a member of the Association, nor hasit participated directly or through representatives in joint negotia-tions.regularly adopted the terms of contracts negotiated by an associationis not sufficient to predicate a finding that a multiple-employer unitis appropriate for the employees of such employer.Accordingly, wefind that the single-employer unit here sought is an appropriate unitfor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act,6 and we will direct a separate election amongthe employees in such unit.Section B (Case No. 0O-RC-1013)1.The Employer in this case, China Dry Goods Company, Inc., isengaged in commerce within the meaning of the National Labor Rela-tions Act.2.The labor organizations involved claim to,represent certain em-ployees of the Employer.3.China Dry Goods is engaged in the importing, purchasing, andselling of gift wares, household goods, and bamboo products at SanFrancisco, California.In 1947 the Intervenor and China Dry Goodsexecuted a closed-shop contract purporting to cover "the employeesin the Employer's warehouses, plants, sheds or adjacent lots theretoin the San Francisco Bay area." This contract continued in effectuntilMay 2, 1950, when the parties executed a new contract for a3-year term.This contract purported to cover the same employeesas the 1947 contract.The petition in this case was filed on May 18,1950, seeking a unit of "warehouse employees," excluding clerical em-ployees and supervisors as defined in the Act.Testimony at the hear-ing shows that China Dry Goods has the following employees :Clerks,7 salesmen, and warehousemen.Of these employees, the Peti-tioner seeks only the warehousemen.The Intervenor contends that the May 2, 1950, agreement constitutesa bar to an election at this time.The Petitioner contends it is not a'AssociatedShoeIndustries of Southeastern Massachusetts, Inc, et at.,81 NLRB 224.0 Pacific Metals Company, Ltd., et at.,91 NLRB 696.7 The clerks are employed in the office. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDbar under well-established principles because it containsan illegalunion-security clause.China Dry Goods takes no position on thecontract bar question.\Section 3 (b) of the contract of May 2, 1950, reads, in part:HIRING. The Employers and the Union recognize the de-sirability of providing continued employment in the warehouseindustry, and the necessity of having available at all times asupply of competent employees with experience in the varioustypes of work covered by this Agreement. To provide such con-tinued employment, the employers agree to give preference ofemployment to applicants who have previous experience in theindustry in the San Francisco Bay Area, by reason of havingbeen previously employed by any company signatory of thisAgreement in a plant covered by this Agreement within the pasttwo years in a classification covered by this Agreement, or menwho are presently employed in plants covered by this Agreementwho may become unemployed during the life of this Agreement.Employers recognize that it has been the practice for such mento offer themselves for employment through the Union's officesand consequently, for the purpose of assuring maximum harmoni-ous relations and in order to obtain the best qualified employeescovered by this Agreement, the Employers agree that in hiringto fill all vacancies or new positions in the classification of freighthandler or, in the grocery group, general warehouse workers,that they will hire through the offices of the Union, provided theUnion shall be able to furnish competent- and experienced menfor the work required. In the event the offices of the Union areunable within a reasonable time, to furnish competent and ex-perienced men satisfactory to the Employer, the Employer mayhire from outside sources.For all other classifications of em-ployees accepted hiring practices under existing and expiredagreements shall be continued during the life of this Agree-ment .. .As the employees covered by the instant petition are neither freighthandlers s nor in the grocery group, they are subject only to theem-phasizedportion of the above-quoted language relating to "other clas-sifications."The effect of this language is to continue with respect tothem the closed-shop hiring practices established by the preexistingcontract between China Dry Goods and the Intervenor.As the 1950'contract, therefore, contains an illegal union-security provision, wefind that it does not bar the petition in this case.Accordingly, we8 The Employer testified that the employees sought by the Petitioner were not "freighthandlers." BEDINI BROTHERS613find that a'question affecting commerce exists concerning the repre-sentative of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties, thatall warehouse employees 9 at the Employer's San Francisco, Califor-nia, plant, excluding salesmen, office and clerical employees, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act x 0We will direct a separate election in that unit.Section C (Case No. 00-RC-1014)1.The Employer, Coast Dakota Flour Company, is engaged incommerce within the meaning of the National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Coast Dakota is engaged in the wholesale flour business at SanFrancisco, California.In 1947, the Intervenor and Coast Dakotaexecuted a closed-shop contract purporting to cover "the employeesworking in the Employer's warehouses, plants, sheds or adjacent lotsthereto in the San Francisco Bay area."This contract continued ineffect until May 8, 1950, when the parties executed a new contract fora 3-year term, which continued the coverage provisions of the 1947contract, but changed the union-security provisions by substitutingfor the closed-shop, union, security provisions identical with thosequoted above in the discussion of Case No. 20-RC-1013.The pe-tition in this case was filed on May 18, 1950, seeking a unit of "ware-house employees," excluding office and clerical employees, guards, andsupervisors as defined in the Act.Testimony at the hearing showsthat Coast Dakota has the following employees : Clerks, salesmen, abakery serviceman," and three warehousemen.Of these employeesthe Petitioner seeks only the three "warehousemen," who load trucksand unload cars.The Intervenor contends that the May 8, 1950, agreement constitutesa bar to an election at this time.The Petitioner contends, however,that it is not a bar under Board policy because Section 3 (b) thereofcontains an illegal union-security clause.Coast Dakota takes no po-sition on the contract bar question.Section 3 (b) of the contract between the Intervenor and CoastDakota is identical with Section 3 (b) of the contract between the9As the bead shipping clerk does not possess any of the indicia of a supervisor,we shallinclude him in the unit.10 In accordance with, the agreement of the parties,we shall confine the unit to permanentemployees.'The bakery serviceman operates an experimental bakery.The clerks are employed inthe office. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntervenor and China Dry Goods, quoted above in connection withthe discussion of Case No. 20-RC-1013, and includes the same lan-guage as the emphasized portion of that quotation.That languagerequires the application to certain categories of employees-i. e.,classifications other than freight handlers and general warehousemenin the grocery group-of the closed-shop hiring practices establishedby,the prior contract between Coast Dakota and the Intervenor.AsCoast Dakota's 1950 contract, therefore, contains an illegal union-security provision, we find that it does not bar the petition in thiscase 12Accordingly we find that a question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties, thatallwarehouse employees 13 at the Employer's San Francisco, Cali-fornia, plant, excluding office and clerical employees, salesmen, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.We will direct a separate election in the unit.[Text of Direction of Elections omitted from publication in thisvolume.]12In view of this disposition of the case,it is not necessary to determine whether the"hiring hall"provisions of Section 3 (b) of the foregoing contract are illegal1S In accordance with the agreement of the parties,we exclude the bakery servicemanfrom the unit.S'.H. KRESS & COMPANYandINTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 30, AFL, PETITIONER.Case No. 2-RC-2473.March 2, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lloyd S. Greenidge, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.93 NLRB No. 86.